Name: Council Regulation (EEC) No 1170/76 of 17 May 1976 deleting certain products from the Annex to Regulation (EEC) No 2603/69 establishing common rules for exports
 Type: Regulation
 Subject Matter: tariff policy;  iron, steel and other metal industries;  trade
 Date Published: nan

 Avis juridique important|31976R1170Council Regulation (EEC) No 1170/76 of 17 May 1976 deleting certain products from the Annex to Regulation (EEC) No 2603/69 establishing common rules for exports Official Journal L 131 , 20/05/1976 P. 0005 - 0005 Finnish special edition: Chapter 11 Volume 3 P. 0009 Greek special edition: Chapter 11 Volume 8 P. 0093 Swedish special edition: Chapter 11 Volume 3 P. 0009 COUNCIL REGULATION (EEC) No 1170/76 of 17 May 1976 deleting certain products from the Annex to Regulation (EEC) No 2603/69 establishing common rules for exports THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2603/69 of 20 December 1969 establishing common rules for exports (1), and in particular Article 10 thereof, Having regard to the proposal from the Commission, Whereas the exports of certain products included in the Annex to Regulation (EEC) No 2603/69 have been liberalized by the one Member State which until now has been alone in maintaining quantitative restrictions ; whereas the principle of freedom of export can therefore be applied to those products at Community level, HAS ADOPTED THIS REGULATION: Article 1 Products falling within subheading 28.38 ex A II of the Common Customs Tariff are hereby deleted from the Annex to Regulation (EEC) No 2603/69. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1976. For the Council The President R. VOUEL (1)OJ No L 324, 27.12.1969, p. 25.